July 23, 2009


Ms. Cindy Olson Bourland
Law Firm of Cindy Olson Bourland, P.C.
1 Chisholm Trail, Suite 150
Round Rock, TX 78681

Mr. Jerry A. Gibson
Plunkett & Gibson, Inc.
Renaissance Plaza
70 N.E. Loop 410, Suite 1100
San Antonio, TX 78216
Honorable Barbara H. Nellermoe
45th District Court
100 Dolorosa Street
San Antonio, TX 78205-3028

RE:   Case Number:  09-0592
      Court of Appeals Number:  04-08-00933-CV
      Trial Court Number:  2008-CI-08066

Style:      IN RE  LARRY C. NAIL

Dear Counsel:

      Today the Supreme Court of Texas granted in part and  denied  in  part
Relator's Emergency Motion to Stay and issued the  enclosed  stay  order  in
the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

| | |